IN THE SUPREME COURT OF THE STATE OF NEVADA


                     GERALDINE TRICE, AN INDIVIDUAL,                        No. 83593
                     Appellant,
                     vs.                                                          FILE
                     NATIONAL DEFAULT SERVICING
                     CORPORATION, AN ARIZONA                                      DEC 1 5 2021
                     CORPORATION,                                                EUZAB      BROWN
                                                                               MEE OF S PREME COURT
                     Res i ondent.                                            BY /
                                                                                     DEM . CLEW


                                          ORDER DISMISSING APPEAL

                                 This appeal was docketed on October 8, 2021, without payment
                     of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                     a notice directing appellant to pay the required filing fee or demonstrate
                     compliance with NRAP 24 within 10 days. The notice advised that failure
                     to comply would result in the dismissal of this appeal. On November 8,
                     2021, this court denied appellant's request to transfer and apply the filing
                     fees appellant paid for her prior appeal to this appeal. Appellant was
                     directed to pay the filing fee or demonstrate compliance with NRAP 24
                     within 14 days. To date, appellant has not complied. Accordingly, this
                     appeal is dismissed. See NRAP 3(a)(2).1
                                 It is so ORDERED.


                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BROWN

                                                               BY:


                           1On  December 6, 2021, appellant untimely submitted another
                     document asking this court to apply the fees in her prior appeal to this
                     appeal. In light of the prior denial of the same request and this order, no
 SUPREME COURT
      OF
                     action will be taken on this document.
    NEVADA


CLERK'S ORDER

 10) 1947 4.11Wis>
                                                                                21-3.s-7?-6
                   cc:   Hon. Carli Lynn Kierny, District Judge
                         Geraldine Trice
                         Tiffany & Bosco, P.A.\Las Vegas
                         Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER
                                                      2
        <-16Rit.